Citation Nr: 1516943	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  09-06 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for low back strain with arthritis of the lumbar spine and degenerative disc disease.

2. Entitlement to a separate rating for erectile dysfunction secondary to the service-connected low back strain with arthritis of the lumbar spine and degenerative disc disease.

3. Entitlement to a separate rating for radiculopathy of the bilateral lower extremities secondary to the service-connected low back strain with arthritis of the lumbar spine and degenerative disc disease.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 8, 2009.





REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to September 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

In a December 2012 rating decision, the RO granted a TDIU effective from December 8, 2009.  However, the appeal for a TDIU is not moot because the Veteran raised the issue of TDIU prior to this date and the evidence shows that he became unemployed prior to December 8, 2009.  Accordingly, the issue is a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to a separate rating for radiculopathy of the bilateral lower extremities and for erectile dysfunction secondary to service-connected low back strain with arthritis of the lumbar spine and degenerative disc disease as well as entitlement to a TDIU prior to December 8, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's flexion of the lumbar spine is greater than 60 degrees; his combined range of motion is greater than 120 degrees; he does not have an abnormal gait or spinal contour; and his low back condition has not resulted in in capacitating episodes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for low back strain with arthritis of the lumbar spine and degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The duty to notify was satisfied by way of a letter sent to the Veteran in June 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the June 2007, July 2009, and August 2009 examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id. 

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV, (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R.   § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The RO has rated the Veteran's spine as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes (IVDS Formula), whichever results in the higher rating.

Under the General Rating Formula, a 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2014).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, at Note (1).

The IVDS Formula provides for a 10 percent evaluation for incapacitating episodes having a total duration of at least one week, but less than two weeks during the past twelve months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months, and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episode are periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  Note 2 provides for separate evaluations if IVDS is present in more than one spinal segment if the effects are distinct.

Normal range of motion of the thoracolumbar spine is forward flexion to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2).  See also Plate V.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206 -07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

Private treatment records from TGCM show that the Veteran aggravated his low back while doing yard work in June 2006.  Prior to the injury, he had mild pain with movement.  The injury caused burning, sharp, and radiating pain that affected activities of daily living.  At a follow-up appointment in July 2006, he reported that his condition had improved but that he had continued low back pain with pain radiating to the left lower extremity.

In July 2006, the Veteran had a magnetic resonance imaging (MRI) of the spine without contrast due to the history of radiculopathy.  The provider observed discal pathology at each lumbar level.

Another record, dated March 2007, indicate that the Veteran reported having no back pain, weakness, tingling or numbness.  The examination revealed a normal spine.

The Veteran had a VA examination in June 2007.  He reported intermittent pain that improved with Motrin and Darvocet and said he performed physical therapy stretching exercises.  He had occasional numbness and tingling into the left leg and to a lesser extent, the right leg.  He wore a brace when participating in activities such as yard work.  Pain occasionally woke him from his sleep.  He reported working as a teacher, which required standing, sitting, and walking on a regular basis.  He reported that if he was in any one position for any length of time, his back would aggravate him.  The Veteran reported having flare-ups once or twice per week that would last 8 to 12 hours.  He denied bowel and bladder problems but noted frequent need for Viagra as he had difficulty with erections.  His condition prevented him from participating in sports.

On examination, forward flexion of the spine was to 80 degrees, with pain and stiffness at the endpoints, but no fatigue or incoordination.  Extension measured to 20 degrees, with pain at the endpoints but no fatigue or incoordination.  Lateral flexion was to 15 degrees bilaterally, with no increased pain or fatigue.  Lateral rotation was to 25 degrees bilaterally, with no increased pain or fatigue.  Deep tendon reflexes were trace at the knees and absent in both ankles.  Sensation was intact throughout and motor function was 5/5 in the lower extremities.  He had some mild tenderness to palpation at the L5 area bilaterally without any spasms.  X-rays showed osteophytes at L1, L2, and L3.  The diagnosis was degenerative disc disease and degenerative arthrosis of the lumbar spine.

The Veteran submitted a statement in June 2007 indicating that his low back pain had been an issue during and since service.  He said he took medication and tried to exercise to relieve the pain.  He did not carry a wallet in his back pocket and could not sit for extended periods of time.  At work, he stood, which rendered him exhausted by the end of his workday with low back, knee, and ankle pain.  Despite his attempts to alleviate pain with exercise, his low back pain increased in 2006.  At that time, his pain increased significantly and resulted in numbness and tingling in his legs.  He stated that an MRI revealed several herniated discs.  He had to reduce his participation in exercise due to low back pain with numbness and tingling in his legs.

In a statement dated March 2009, which was accepted as his substantive appeal in lieu of the VA Form 9, the Veteran stated that his back condition had deteriorated to the point that he could no longer stand or sit for any period of time and that as a consequence, he had to retire from employment at the end of the 2009 contract commitment.

March and May 2009 treatment records from TGCM indicates that the Veteran complained of low back pain that was sharp and shooting and that was aggravated with movement and when lying down.  He reported radiation of pain to the thighs and toes, bilaterally; tingling; and numbness.  The provider observed restricted range of motion and painful movement.  

The Veteran had another MRI of the spine in May 2009.  The impression was mild retrolisthesis of L1 and L2; mild broad-based disc protrusion at L1-2, L3-4, and L4-5; bilateral facet arthrosis; and mild bilateral neural foraminal narrowing.

The Veteran had another VA examination in July 2009.  The examiner reviewed the claims file and noted that the Veteran had had chronic back pain on and off for many years with occasional numbness and tingling into the left leg and to a lesser extent, the right leg.  He continued to take medications and stretch on a regular basis to alleviate pain.  The examiner noted that the MRIs of the spine conducted in 2006 and 2009 both showed multilevel degenerative disc disease and multilevel bulging discs.  The Veteran reported that he retired from teaching due to limitations walking, standing, and sitting.  He was also limited with bending and lifting.  The Veteran stated that his condition had become progressively worse.  The Veteran reported a history of erectile dysfunction, numbness, paresthesias, and leg or foot weakness, which the examiner indicated were symptoms related to the spine disability.  The examination report also indicates a history of decreased motion, stiffness, spasms, and pain.  The pain was located across the lower back and was described as dull and aching, moderate in degree, which lasted hours each day.  Pain radiated to the hips and thighs.  The radiating pain was described as sharp.  Flare-ups were described as mild, weekly events that lasted hours.  Flare-ups occurred with walking and standing and caused mild functional impairment.  The examiner did not find incapacitating episodes and said the Veteran could walk a quarter mile.

On examination, the Veteran's spine exhibited lumbar flattening, spasms, and tenderness.  The spasms and tenderness did not cause an abnormal gait or abnormal spinal contour.  Muscle tone and motor testing was normal.  Sensory and reflex testing was normal.  The Veteran's forward flexion measured to 80 degrees; extension to 30 degrees; lateral flexion to 20 degrees, bilaterally; and lateral rotation to 20 degrees, bilaterally.  The examiner observed pain with range of motion (ROM) testing and following repetitive motion testing.  The examiner found no additional limitations after three repetitions of motion.  The diagnosis was lumbar spine degenerative disc disease due to back strain with arthritis of the lumbar spine.  The condition mildly impacts toileting, dressing, bathing, and shopping; moderately impacts chores, exercise, and travelling; and prevents participation in sports. 

In August 2009, the Veteran had a VA examination that was conducted by a private provider contracted by VA.  The Veteran could walk a quarter mile.  He reported stiffness, fatigue, spasms, decreased motion, and numbness.  He denied having paresthesia.  He noted weakness of the spine and leg.  He denied bowel and bladder problems and denied having problems with erectile dysfunction.  The Veteran described his pain as severe and noted that it is exacerbated by physical activity.  The pain comes spontaneously and is relieved by rest and medications.  During flare-ups he experiences functional impairment.  He stated that he had to retire because he could no longer sit or stand for prolonged periods.  He treats his condition with medications and physical therapy exercises.  His back condition has not resulted in incapacitation but he reported that at times, his back will go out and he will stay in bed for 3 to 4 days.

On examination, the examiner did not observe radiating pain on movement.  Muscle spasm was absent but tenderness was noted to palpation over the low lumbar region.  The spinal contour was preserved and the examiner observed no guarding of movement.  No weakness was observed and muscle tone and musculature was normal.  No ankylosis was present.  ROM testing showed flexion to 90 degrees, with pain starting at 70 degrees.  Extension was to 30 degrees with pain starting at 15 degrees.  Right lateral flexion was to 20 degrees with pain starting at 10 degrees.  Left lateral flexion was to 30 degrees, with pain starting at 15 degrees.  Lateral rotation was to 30 degrees, with pain starting at 20 degrees, bilaterally.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner observed no sensory deficits of S1.  No lumbosacral motor weakness was seen.  The lower extremity reflexes revealed absent knee and ankle jerk bilaterally.  The examiner found no signs of pathologic reflexes.  The examiner observed abnormal cutaneous reflexes described as normal cremaster reflex.  There was no sign of IVDS with chronic and permanent root involvement.  There were no non-organic physical signs.  The EKG was within normal limits.

The examiner diagnosed low back strain with arthritis of the lumbar spine, degenerative disc disease.  The subjective factors were pain, stiffness, fatigue, weakness, spasms, decreased motion, and numbness.  The objective factors were decreased range of motion with pain in left lateral flexion, otherwise full range of motion with pain.

A February 2010 record from TGCM shows the Veteran denied back pain.  In September 2011, the Veteran reported back pain that radiated from his upper to lower back.  An MRI shows osteoarthritis of the lumbar spine.

The Board has considered all of the evidence but finds that a rating in excess of 10 percent is not warranted for the Veteran's low back strain with arthritis of the lumbar spine and degenerative disc disease at any time during the pendency of the claim.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  First, as noted above, for an increased rating, the evidence must show that forward flexion of the thoracolumbar spine is not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  During the pendency of the appeal, VA examination reports show that forward flexion of his thoracolumbar spine was limited to 80 degrees in June 2007 and July 2009, and to 90 degrees with pain starting at 70 degrees in August 2009.  ROM testing during each of the examinations showed a combined range of motion in excess of 120 degrees.  None of the examiners found additional limitation of motion after repetitive use or observed an abnormal gait or spinal contour.  Further, none of the examination reports, treatment records, or statements from the Veteran indicates that his low back condition has caused incapacitating episodes requiring treatment and prescribed bedrest by a physician in excess of two weeks in a 12 month period.

The Board has considered the Veteran's lay statements describing his pain and functional limitations as well as the pain, numbness, weakness, and tenderness noted in the treatment records and in the examination reports.  While the examiners observed pain with motion, the examiners did not observe additional functional loss or limitation due to pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Even with consideration of pain and the examiners' indication of impact of the disability on the Veteran's activities of daily living, his range of motion is far greater than the limitation required for next higher rating of 20 percent.

As such, the Board finds that the preponderance of the evidence weighs against an initial rating excess of 10 percent for the Veteran's service-connected low back strain with arthritis of the lumbar spine and degenerative disc disease.  Moreover, consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 10 percent rating.

The Board also observes that under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned disability rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's spine disability is not productive of such manifestations.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a rating in excess of 10 percent for low back strain with arthritis of the lumbar spine and degenerative disc disease is denied.


REMAND

Reasons for Remand: To obtain etiology opinions addressing erectile dysfunction and radiculopathy.

As discussed above under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014), a separate evaluation may be appropriate for erectile dysfunction as a neurologic abnormality associated with service-connected low back strain with arthritis of the lumbar spine and degenerative disc disease.  During his June 2007 VA examination, the Veteran reported needing Viagra due to having difficulty with erections.  In July 2009, the Veteran reported a history of erectile dysfunction but denied having erectile dysfunction in August 2009.  On remand, the Veteran should be scheduled for an examination to address whether he has had erectile dysfunction during the pendency of the claim and if so, whether it is due to his service-connected low back strain with arthritis of the lumbar spine and degenerative disc disease.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).

In addition, a separate evaluation may be appropriate for radiculopathy.  During the pendency of the claim, the Veteran reported radiating pain, tingling, paresthesias, and leg and foot weakness of the bilateral lower extremities due to his low back disability.  Notably, the June 2007 VA examination report shows deep tendon reflexes were trace at the knees and absent in both ankles.  During the August 2009 VA examination, testing of the lower extremity reflexes revealed absent knee and ankle jerk bilaterally.  It is unclear from the evidence whether any of the objective symptoms noted or subjective symptoms reported constitute radiculopathy.  On remand, a VA examination must be scheduled to determine if the Veteran has had radiculopathy to either lower extremity at any time during the pendency of the claim, and if so, to determine the severity of the condition(s).

Finally, the TDIU claim is intertwined with the claims of entitlement to separate ratings for erectile dysfunction and radiculopathy.  Therefore, adjudication of the claim for a TDIU prior to December 8, 2009 must await adjudication of these claims.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, if any.

2. Schedule the Veteran for a VA examination to determine the etiology and severity of his erectile dysfunction and radiculopathy.  The examiner must be provided access to the Veteran's claims file on Virtual VA and VBMS.  The examiner must indicate review of the claims file in the examination report.

All necessary tests must be completed.

The examiner must indicate whether the Veteran has had erectile dysfunction at any time during the pendency of the claim and if so, whether it is at least as likely as not (50 percent probability or greater) that the condition is due to or has been aggravated by the Veteran's service connected spine disability.  The examiner must address the assertion of erectile difficulty as noted in the June 2007 and July 2009 VA examination reports.

The examiner must also indicate whether the Veteran has had radiculopathy to either lower extremity at any time during the pendency of the claim and if so, whether it is at least as likely as not (50 percent probability or greater) that the condition is due to or has been aggravated by the Veteran's service connected spine disability.  The examiner should indicate whether the decreased or absent reflexes at the ankles and knees are symptoms of radiculopathy.  See June 2007 and August 2009 VA examination reports.

The examiner(s) should acknowledge and discuss the Veteran's own assertions, and any other evidence of record addressing the observable symptoms associated with his reported symptoms of the bilateral lower extremities as well as the erectile dysfunction.

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale for all findings and conclusions should be set forth in a report.

3. Then, readjudicate the Veteran's claims on appeal, to include whether a TDIU is warranted prior to December 8, 2009.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


